On Petition eor a Behearing.
Niblack, C. J.
The point is made, upon a petition for a rehearing, that the conclusion reached in this cause is inconsistent with the case of Pennington v. Flock, 93 Ind. 378, and others of our cases on the subject of fraudulent conveyances ; also, that we erred in holding that section 4921, B. S. 1881, embraces conveyances of real estate.
If the complaint in this case had been an attack upon a *491conveyance upon the ground that it was fraudulent as against creditors existing at the time it was made, then the first point would be well taken and a rehearing ought to be granted. But a careful inspection of the opinion complained of will disclose the fact that the complaint was not, treated as an attack of that kind, but regarded as an application to reach property held in trust for the satisfaction of a debt subsequently contracted, under the provisions of section 4921 ; above referred to. We thought then, and still believe, that the fair inference from all the facts averred is, that Hamilton held, and still holds, the real estate in controversy in trust for the appellee, and not as an absolute and unconditional grantee under a fraudulent conveyance. As we intimated, we reached that conclusion, in part, from what the complaint in some respects implies, rather than directly avers. Upon further consideration, we feel quite assured that section 4921 includes conveyances of real estate held in trust for the grantor, or for him who causes the conveyance to be made.
Filed June 26, 1888.
The petition for a rehearing is overruled.